Citation Nr: 0936926	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for hallux valgus of the right foot with hammertoes.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1980 to May 
1994.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which assigned a 10 percent rating to the 
right foot hallux valgus and hammertoes from February 1, 
2006.  

The issue of entitlement to an extraschedular rating pursuant 
to 38 C.F.R. § 3.321 for hallux valgus of the right foot with 
hammer toes is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The service-connected hallux valgus of the right foot is 
principally manifested by pain at the bottom of the great 
toe; moderate tenderness to palpation over the first 
metatarsal joint of the great toe; loss of flexion of the 
great toe; and weakness which causes an inability to walk for 
more than a few yards and significant functional impairment.    

2.  The service-connected hammer toes of the right foot are 
principally manifested by pain at the bottom of the second, 
third and fourth toes; moderate tenderness to palpation over 
the first metatarsal joints of the second, third, and fourth 
toes; and loss of flexion of the proximal phalangeal joints 
of the second, third, and fourth toes; which causes an 
inability to walk for more than a few yards and significant 
functional impairment.    




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for hallux valgus of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2008). 

2.  The criteria for a 10 percent disability evaluation for 
hammer toes of the right foot have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

Under Diagnostic Code 5280, hallux valgus, unilateral, a 10 
percent rating is assigned for hallux valgus, unilateral, if 
operated with resection of metatarsal head, or if severe, if 
equivalent to amputation of great toe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, a hammer toe 
of a single toe warrants a noncompensable rating, but when 
involving all toes, unilaterally, without claw foot, a 10 
percent rating is the maximum rating assignable.  38 C.F.R. § 
4.71a, Diagnostic Code 5282.


Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is warranted for moderate foot injuries.  A 20 percent 
rating is warranted for moderately severe foot injuries.  A 
30 percent rating is warranted for severe foot injuries.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  The note indicates 
that with actual loss of use of the foot, a 40 percent rating 
is assigned.  38 C.F.R. 4.71a, Diagnostic Code 5284.    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

A 10 percent rating is assigned to the hallux valgus of the 
right foot under Diagnostic Code 5280.  The 10 percent rating 
is the highest possible rating under Diagnostic Code 5280.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  

The Board finds that a separate rating is warranted for the 
hammer toes of the right foot, for the second, third, and 
fourth toes.  Service connection was initially granted for 
hammertoes of the right foot, in addition to pes planus and 
hallux valgus of the right foot in January 1995.  At that 
time, the RO assigned a 10 percent rating under Diagnostic 
Code 5276 for all symptomatology of the right foot and toe 
disabilities.  The April 2006 rating decision assigned a 10 
percent rating for bilateral pes planus under Diagnostic Code 
5276 and a 10 percent rating was assigned for hallux valgus 
with hammer toes of the right foot.  The current appeal 
concerns the 10 percent rating assigned under Diagnostic Code 
5280 for hallux valgus and hammer toes of the right foot.  

The Board finds that there are manifestations due to the 
hammer toes of the right foot that are separate from the 
manifestations of the hallux valgus of the right foot, and a 
separate rating for the hammer toes is warranted under 
Diagnostic Code 5282 in addition to the 10 percent rating 
under Diagnostic Code 5280.     

The evidence of record shows that the service-connected 
hammer toes of the right foot are principally manifested by 
pain at the bottom of the second, third and fourth toes; 
moderate tenderness to palpation over the first metatarsal 
joints of the second, third, and fourth toes; and loss of 
flexion of the proximal phalangeal joints of the second, 
third, and fourth toes; which causes an inability to walk for 
more than a few yards and significant functional impairment.  
The March 2006 VA examination report indicates that there was 
moderate tenderness over metatarsals joints of the second, 
third, and fourth toes.  There was no flexion of the proximal 
phalangeal joints of the second, third, and fourth toes.  The 
December 2006 VA examination report indicates that there was 
pain and tenderness at the bottom of the metatarsal 
phalangeal joints on the second to fifth toes of the right 
foot which resulted in painful walking.  The examiner 
indicated that there was pain and reduced motion related to 
the hammer toes and that the Veteran's right foot disabling 
was significantly disabling.  A February 2007 VA podiatry 
clinic treatment record indicates that the surgical areas 
were stiff and there was mild tenderness with range of 
motion.  The February 2008 VA examination report indicates 
that there was objective evidence of painful motion and there 
was tenderness of the second, third, and fourth metatarsal 
phalangeal joints. The Veteran was unable to dorsiflex or 
plantar flex the second, third, or fourth toes.  

The Board finds that the symptomatology due to the hammer 
toes of the second, third, and fourth toes of the right foot 
is separate and distinct from the manifestations of the 
hallux valgus of the right foot.  The symptoms for the second 
to fourth toes are distinct from the symptoms attributed to 
the great toe because the toes of the foot are separate and 
distinct parts of the body.  Thus, a separate 10 percent 
rating is warranted for the hammer toes of the right foot, 
specifically the second, third, and fourth toes, under 
Diagnostic Code 5282.  The 10 percent rating is the highest 
possible rating under Diagnostic Code 5282.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5282.  

The Board has explored the possibility of rating the service-
connected hallux valgus and hammer toes of the right foot 
under a different diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board 
finds no other provision upon which to assign a higher rating 
other than which he has already been granted.  The Veteran's 
service-connected right foot disability may also be rated 
under Diagnostic Code 5284, foot injuries.  In order for a 
disability in excess of 10 percent to be warranted under 
Diagnostic Code 5284, the evidence must establish moderately 
severe or severe foot disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The Board finds that there is evidence that the right foot 
disability is severe.  The VA examination reports show that 
since the surgery on the right foot and toes, the Veteran 
experiences pain at the bottom of the foot at the metatarsal 
joints and phalangeal joints of the toes which results in 
painful walking and pain when climbing stairs or driving.  
See the December 2006 and February 2008 VA examination 
reports.  The December 2006 VA examination report indicates 
that the Veteran's right foot disability was significantly 
disabling and caused reduced motion and painful motion.  The 
examiner indicated that the Veteran was unable to walk for 
more than a few minutes and his ability to walk or stand for 
any length of time was compromised.  The examiner opined that 
the Veteran was unemployable due to this disability.  

The February 2008 VA examination report indicates that there 
was objective evidence of painful motion and the Veteran 
reported that he was unable to walk for more than a few 
yards.  A March 2007 Social Security Administration decision 
determined that the Veteran's right foot disability was 
severe and caused severe impairment in the Veteran's ability 
to perform basic work.  

After consideration of this evidence, the Board finds that 
the evidence discussed above establishes severe disability of 
the right foot, and the evidence supports a 30 percent rating 
for the right foot disability under Diagnostic Code 5284.  
However, this rating does not result in a higher rating for 
the right foot disability.  If a rating under Diagnostic Code 
5284 is assigned for all of the symptoms of the right foot, 
separate ratings under Diagnostic Code 5276, flatfoot; 
Diagnostic Code 5280, hallux valgus; and Diagnostic Code 
5282, hammertoes, are not permissible under 38 C.F.R. § 4.14.  
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a veteran may not be compensated twice for the same 
symptomatology as "such a result would over compensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

At the present time, a 10 percent rating is assigned to the 
hallux valgus of the right foot under Diagnostic Code 5280; a 
10 percent rating is assigned for hammer toes of the right 
foot under Diagnostic Code 5282, and a 10 percent rating is 
assigned for bilateral flatfeet under Diagnostic Code 5276.  
When these rating are combined pursuant to 38 C.F.R. § 4.25, 
the combined rating is 30 percent.  Thus, rating the right 
foot disability under Diagnostic Code 5284 does not result in 
a higher rating.  

A higher evaluation, 40 percent, is warranted if there is 
actual loss of use of the foot.  The evidence shows that 
although the right foot disability causes significant 
impairment, the Veteran still retains actual use of the right 
foot, inasmuch as he is able to walk and stand on the right 
foot.  The evidence of record shows that the Veteran is only 
able to walk a few yards at a time due to the right foot 
disability; however, he still retains the ability to walk.  
Even if the standard for "actual loss of use" in Diagnostic 
Code 5284 were the same as "loss of use" for purposes of 
special monthly compensation in 38 C.F.R. 4.63, the Board 
cannot conclude that he would be equally well served by an 
amputation with prosthesis.  Thus, a 40 percent disability 
evaluation for loss of use of the right foot is not 
warranted. 

The Veteran argues that a higher rating should be assigned 
under Diagnostic Code 5278, for clawfoot.  The Board finds 
that a higher rating under Diagnostic Code 5278 is not 
appropriate.  There is no evidence of clawfoot of the right 
foot.  See the February 2008 VA examination report.  Further, 
a rating by analogy under 38 C.F.R. § 4.20 is not 
appropriate.  The hallux valgus and hammer toes of the right 
foot are not manifested by marked contraction of the plantar 
fascia, a dropped forefoot, painful callosities, or a marked 
valgus deformity.  See the VA examination reports dated in 
February 2008, December 2006, and March 2006 and the February 
2007 VA podiatry clinic treatment records.  Thus, a rating 
under Diagnostic Code 5278 is not appropriate.  Furthermore, 
a rating under Diagnostic Code 5278 would not result is a 
higher award.  The highest possible rating under this code 
for one foot is 30 percent.  As discussed above, when all of 
the ratings for the right foot disability symptomatology are 
combined, the resulting rating is 30 percent.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.

However, in this case, where the diagnostic codes under which 
the Veteran is rated, 38 C.F.R. § 4.71, Diagnostic Codes 5280 
and 5282, are not predicated on loss of range of motion, §§ 
4.40 and 4.45 do not apply.  See Johnson, supra.  

In view of the Court's holding in Hart, supra, the Board has 
considered whether the Veteran is entitled to staged ratings 
for his service-connected hallux valgus and hammer toes of 
the right foot, as the Court indicated can be done in this 
type of case.  It appears from the medical evidence that the 
right foot hallux valgus and hammer toes have remained 
constant over the entire period.  Accordingly, a staged 
rating under Hart is not warranted.

Lastly, the issue of assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is addressed in the 
remand portion of the decision.  

In summary, a disability evaluation in excess of 10 percent 
for the hallux valgus of the right foot is not warranted 
under Diagnostic Code 5280, for the reasons and bases 
described above.  The Board finds that the preponderance of 
the evidence is against the assignment of a disability 
evaluation in excess of 10 percent under Diagnostic Code 5280 
for the service-connected hallux valgus of the right foot.  
To this extent, the benefits sought on appeal are denied.  
However, the Board finds that a separate 10 percent rating is 
warranted for the hammer toes of the right foot under 
Diagnostic Code 5282 and the claim is granted to that extent.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
January 2006.  The letter notified the Veteran of what 
information and evidence must be submitted to substantiate a 
claim for a higher rating.  The letter informed the Veteran 
as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim 
was readjudicated in January 2007 and December 2008.   

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The claim 
was readjudicated in January 2007 and December 2008.   

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of the VCAA have 
been fulfilled, and any defective notice is nonprejudicial to 
the Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  Service treatment records 
were obtained.  VA treatment records dated from 2003 to 
December 2008 were obtained and associated with the claims 
folder.  There is no identified relevant evidence that has 
not been accounted for.  VA examinations were performed in 
March 2006, December 2006, and February 2008 in order to 
obtain medical evidence as to the nature and severity of the 
right foot disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for hallux valgus on the right foot is not warranted 
and the appeal is denied.  

Entitlement to a 10 percent disability evaluation for hammer 
toes of the right foot is warranted and the appeal is granted 
to that extent.  


REMAND

The Veteran asserts that he is unable to work due to his 
service-connected right foot disability.  At the current 
time, a 10 percent rating is assigned for bilateral pes 
planus, a 10 percent rating is assigned for hallux valgus of 
the right foot, and a 10 percent rating is assigned for 
hammer toes of the right foot.  There is medical evidence 
that the right foot disability interferes with the Veteran's 
employability.  The December 2006 VA examination report 
indicates that the right foot disability caused significant 
disability.  The examiner noted that the Veteran was not 
employable due to this disability.  The Veteran reported that 
he took a medical retirement from the post office due to an 
inability to walk eight to ten miles a day.  The record shows 
that the Veteran has not been employed full-time since May 
2005.  

In March 2007, the Social Security Administration determined 
that the Veteran's right foot disability was severe and 
caused significant limitations in the Veteran's ability to 
perform basic work activities.  There is evidence that the 
Veteran is able to work part-time.  A July 2006 Alaska 
Department of Health and Human Services health evaluation 
indicates that the Veteran's foot disability limited his 
ability to work but the Veteran could work part-time for four 
hours a day.  The report noted that the Veteran would have 
this limitation for 6 months.  A February 2007 VA podiatry 
treatment record indicates that the Veteran was working four 
hour days at the post office and was on light duty.  The RO 
did not consider the provisions of 38 C.F.R. § 3.321(b)(1) 
when adjudicating this increased rating claim. 

In light of this evidence which shows that the right foot 
disability may present an exceptional or unusual disability 
picture which causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation) such that application of the regular schedular 
standards is rendered impracticable, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are met, and this 
case must be referred to the Director of the Compensation and 
Pension Service for consideration of an extraschedular 
rating. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address a referral under 38 C.F.R. § 
3.321(b)(1) where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In the Board's opinion, such 
"circumstances" are present.  

The Board further notes that this evidence showing increased 
symptomatology of the right foot disability raises the issue 
of entitlement to a disability evaluation in excess of 10 
percent for bilateral pes planus.  This issue is referred to 
the RO for appropriate action and consideration.  



Accordingly, the case is REMANDED for the following action:

The case should be referred to the 
Director of the Compensation and Pension 
Service for consideration of an 
extraschedular rating for the right foot 
disability to include hallux valgus and 
hammer toes under the provisions of 
38 C.F.R. § 3.321(b)(1).  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


